The suit was by the defendant in error for damages for personal injury she alleged she suffered as the result of negligence on the part of plaintiff in error in the operation of an automobile. There was a judgment denying defendant in error a recovery of anything and in favor of plaintiff in error for costs. The writ of error is prosecuted from an order setting aside *Page 329 
the judgment and granting defendant In error a new trial.
For reasons stated in the opinion by Judge Levy, this day filed, disposing of a like motion based on a similar state of facts in Texas Farm Bureau Cotton Association v. H. H. Lennox et al., 296 S.W. 325, the motion is granted, and the writ of error will be dismissed for lack of jurisdiction in this court to hear and determine it.